UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5719 Dreyfus Stock Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/10 1 FORM N-CSR Item 1. Reports to Stockholders. 2 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 23 Statement of Financial Futures 24 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 28 Financial Highlights 30 Notes to Financial Statements 40 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Stock Index Fund, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Stock Index Fund, Inc., covering the six-month period from January 1, 2010, through June 30, 2010. After posting solid gains over the first quarter of 2010, stocks encountered renewed volatility in the second quarter, which caused most equity indices to erase their previous gains and end the reporting period lower than where they began. The second-quarter correction occurred despite positive GDP reports, as manufacturing activity improved and unemployment began to moderate in a recovery that has so far proved sustainable but milder than historical averages. Indeed, many of the headlines that have affected investors emanated from overseas markets, including the sovereign debt crisis in Europe and inflation fears in China. Despite recent headlines about the current state of the U.S. economy, we still believe that it is unlikely that well encounter a double-dip recession. Instead, we expect current financial strains to ease and the domestic economy to expand at a moderate pace over the second half of the year. However, we currently see a number of downside risks across the global markets that could result in volatility over the short term, which is why we still believe that a long-term investment focus with an emphasis on high-quality stocks may be suitable for many investors. As always, your financial advisor can help you assess both the risks and opportunities provided by the global financial markets in this investment climate. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through June 30, 2010, as provided by Thomas Durante, CFA, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2010, Dreyfus Stock Index Funds Initial shares produced a total return of 6.74%, and its Service shares produced a total return of 6.86%. 1 In comparison, the funds benchmark, the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), produced a total return of 6.64% for the same period. A market rally sputtered in May and June when investors grew concerned about a number of threats to global economic growth, and U.S. stocks generally lost value over the first six months of 2010.The difference in returns between the fund and the S&P 500 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 500 Indexs results. As a side note, Karen Q.Wong and Richard A. Brown were added as co-portfolio managers of the fund as of June 2010. The Funds Investment Approach The fund seeks to match the total return of the S&P 500 Index by generally investing in all 500 stocks in the S&P 500 Index in proportion to their respective weighting. Often considered a proxy for the stock market in general, the S&P 500 Index is made up of 500 common stocks chosen to reflect the industries of the U.S. economy. Each stock is weighted by its market capitalization; that is, larger companies have greater representation in the S&P 500 Index than smaller ones. The fund also may use stock index futures as a substitute for the sale or purchase of securities. Equity Markets Slumped Amid Global Economic Uncertainty The year 2010 began in the midst of an economic recovery as improved manufacturing activity and rising corporate earnings helped boost The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) confidence among businesses, consumers and investors. The stock market continued to rally under these improving economic conditions, and investors at the time persisted in favoring lower-quality companies that had been punished in the previous downturn over their higher-quality counterparts. As the reporting period progressed, however, several developments threatened the economic rebound, and investor sentiment deteriorated. Europe was roiled by a sovereign debt crisis when Greece found itself unable to finance a heavy debt burden, requiring intervention by the International Monetary Fund and other members of the European Union. Robust economic growth in China, one of the primary engines of the global economic recovery, seemed to spark inflationary pressures in local real estate markets, and investors grew worried that higher short-term interest rates and tighter lending standards might dampen growth in Asia. In the United States, mixed data related to retail sales, employment and the housing market suggested that economic headwinds might constrain already mild growth.As a result of these factors, large-cap stocks in May and June gave back their earlier gains, and all 10 sectors of the S&P 500 Index ended the reporting period with negative absolute returns. Technology and Energy Stocks Declined Sharply Information technology stocks, which represented one of the better performing market segments in the 2009 rally, led the downdraft over the first half of 2010. A broad array of technology-related industry groups posted declines, including computer hardware, software, Internet, technology services and communications equipment compa-nies.The energy sector also fell more than broader market averages in the wake of the catastrophic oil spill in the Gulf of Mexico, hurting the stock prices of integrated oil-and-gas companies, independent deepwater drillers and companies that service and repair oil rigs and platforms. In the health care sector, pharmaceutical companies encountered difficulties due to patent expirations, safety recalls and litigation concerns. In addition, a number of health care equipment-and-supply companies were hurt by product recalls and reduced reimbursement rates after passage of regulatory reform legislation. 4 On a more positive note, consumer staples stocks held up relatively well, on average, as investors showed renewed interest in the stocks of traditionally defensive companies with steady cash flows and dividends. Consumer discretionary stocks also declined less than market averages, with restaurants, specialty retailers, automotive retailers and department stores rebounding from previously beaten-down levels. Finally, industrials and machinery stocks posted relatively strong returns, especially those tied to energy conservation and productivity enhancing technologies. Index Funds Offer Diversification Benefits As an index fund, we attempt to replicate the returns of the S&P 500 Index by closely approximating the composition of the S&P 500 Index. In our view,one of the benefits of an index fund is that it offers a broadly diversified investment vehicle that can help investors manage risks by limiting the impact on the overall portfolio of unexpected losses in any single industry group or holding. In addition, the funds investments are not affected by any individuals preference for one market or security over another. Instead, the fund employs a passive management approach in which all investment decisions are based on the composition of the S&P 500 Index. July 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends daily and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 3 Standard & Poors®,S&P®,Standard & Poors 500® and S&P 500® are trademarks of Standard & Poors Financial Services LLC, and have been licensed for use by the fund.The fund is not sponsored, endorsed, sold or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Stock Index Fund, Inc. from January 1, 2010 to June 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 1.29 $ 2.49 Ending value (after expenses) $932.60 $931.40 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 1.35 $ 2.61 Ending value (after expenses) $1,023.46 $1,022.22  Expenses are equal to the funds annualized expense ratio of .27% for Initial Shares and .52% for Service Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2010 (Unaudited) Common Stocks97.1% Shares Value ($) Consumer Discretionary9.8% Abercrombie & Fitch, Cl. A 14,534 446,048 Amazon.com 54,902 a 5,998,593 Apollo Group, Cl. A 20,648 a 876,921 AutoNation 14,819 a,b 288,970 AutoZone 4,846 a 936,344 Bed Bath & Beyond 42,267 a 1,567,260 Best Buy 54,925 1,859,760 Big Lots 13,649 a 437,996 Carnival 70,926 2,144,802 CBS, Cl. B 109,271 1,412,874 Coach 49,182 1,797,602 Comcast, Cl. A 455,990 7,920,546 D.R. Horton 45,919 451,384 Darden Restaurants 23,458 911,343 DeVry 10,309 541,119 DIRECTV, Cl. A 146,365 a 4,964,701 Discovery Communications, Cl. A 45,508 a 1,625,091 Eastman Kodak 48,698 a,b 211,349 Expedia 34,889 655,215 Family Dollar Stores 21,801 b 821,680 Ford Motor 546,635 a,b 5,510,081 Fortune Brands 24,957 977,815 GameStop, Cl. A 24,713 a,b 464,357 Gannett 37,924 510,457 Gap 72,418 1,409,254 Genuine Parts 25,662 1,012,366 Goodyear Tire & Rubber 40,186 a 399,449 H & R Block 53,954 846,538 Harley-Davidson 37,745 b 839,071 Harman International Industries 9,575 a 286,197 Hasbro 19,741 811,355 Home Depot 270,393 7,589,932 International Game Technology 49,109 771,011 Interpublic Group of Cos. 79,253 a 565,074 J.C. Penney 36,734 789,046 Johnson Controls 105,604 2,837,579 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Kohls 49,453 a 2,349,017 Leggett & Platt 24,596 b 493,396 Lennar, Cl. A 23,214 322,907 Limited Brands 44,248 976,553 Lowes 230,191 4,700,500 Macys 67,763 1,212,958 Marriott International, Cl. A 40,581 1,214,995 Mattel 58,163 1,230,729 McDonalds 172,856 11,386,025 McGraw-Hill 50,740 1,427,824 Meredith 6,064 188,772 New York Times, Cl. A 19,383 a 167,663 Newell Rubbermaid 46,199 676,353 News, Cl. A 364,377 4,357,949 NIKE, Cl. B 62,995 4,255,312 Nordstrom 26,543 854,419 OReilly Automotive 22,597 a 1,074,713 Office Depot 45,903 a 185,448 Omnicom Group 50,232 1,722,958 Polo Ralph Lauren 9,465 690,566 Priceline.com 7,507 a 1,325,286 Pulte Group 50,431 a 417,569 RadioShack 20,212 394,336 Ross Stores 19,033 1,014,269 Scripps Networks Interactive, Cl. A 15,022 605,987 Sears Holdings 7,837 a,b 506,662 Stanley Black and Decker 25,757 1,301,244 Staples 116,369 2,216,829 Starbucks 119,186 2,896,220 Starwood Hotels & Resorts Worldwide 30,096 c 1,246,877 Target 118,566 5,829,890 Tiffany & Co. 20,694 784,510 Time Warner 183,370 5,301,227 Time Warner Cable 57,007 2,968,925 TJX 65,707 b 2,756,409 Urban Outfitters 20,580 a 707,746 8 Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) VF 14,462 1,029,405 Viacom, Cl. B 98,233 3,081,569 Walt Disney 314,108 9,894,402 Washington Post, Cl. B 988 405,554 Whirlpool 11,959 1,050,239 Wyndham Worldwide 29,590 595,943 Wynn Resorts 10,951 835,233 Yum! Brands 75,486 2,946,973 Consumer Staples11.2% Altria Group 333,027 6,673,861 Archer-Daniels-Midland 103,958 2,684,196 Avon Products 69,060 1,830,090 Brown-Forman, Cl. B 16,202 927,240 Campbell Soup 31,046 b 1,112,378 Carmax 28,582 a 568,782 Clorox 22,988 1,428,934 Coca-Cola 370,346 18,561,742 Coca-Cola Enterprises 52,797 1,365,330 Colgate-Palmolive 79,349 6,249,527 ConAgra Foods 71,260 1,661,783 Constellation Brands, Cl. A 32,238 a 503,558 Costco Wholesale 70,430 3,861,677 CVS Caremark 219,095 6,423,865 Dean Foods 29,306 a 295,111 Dr. Pepper Snapple Group 39,583 1,480,008 Estee Lauder, Cl. A 19,101 1,064,499 General Mills 105,337 3,741,570 H.J. Heinz 50,779 2,194,668 Hershey 27,679 1,326,654 Hormel Foods 11,680 472,806 J.M. Smucker 19,659 1,183,865 Kellogg 40,881 2,056,314 Kimberly-Clark 67,164 4,072,153 Kraft Foods, Cl. A 278,423 7,795,844 Kroger 105,384 2,075,011 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Staples (continued) Lorillard 24,925 1,794,101 McCormick & Co. 21,447 b 814,128 Mead Johnson Nutrition 32,564 1,632,108 Molson Coors Brewing, Cl. B 25,062 1,061,626 PepsiCo 259,503 15,816,708 Philip Morris International 298,047 13,662,474 Procter & Gamble 463,322 27,790,054 Reynolds American 27,229 b 1,419,175 Safeway 62,606 1,230,834 Sara Lee 106,639 1,503,610 SUPERVALU 35,482 384,625 SYSCO 95,605 2,731,435 Tyson Foods, Cl. A 49,889 817,681 Wal-Mart Stores 334,553 16,081,963 Walgreen 159,041 4,246,395 Whole Foods Market 26,912 a 969,370 Energy10.4% Anadarko Petroleum 79,506 2,869,372 Apache 54,030 4,548,786 Baker Hughes 69,013 2,868,870 Cabot Oil & Gas 17,259 540,552 Cameron International 38,769 a 1,260,768 Chesapeake Energy 104,599 2,191,349 Chevron 322,504 21,885,121 ConocoPhillips 238,475 11,706,738 Consol Energy 35,252 1,190,108 Denbury Resources 63,540 a 930,226 Devon Energy 71,364 4,347,495 Diamond Offshore Drilling 11,190 b 695,906 El Paso 112,881 1,254,108 EOG Resources 40,801 4,013,594 Exxon Mobil 821,887 46,905,072 FMC Technologies 19,709 a 1,037,876 Halliburton 146,101 3,586,780 Helmerich & Payne 16,962 b 619,452 10 Common Stocks (continued) Shares Value ($) Energy (continued) Hess 47,009 2,366,433 Marathon Oil 114,659 3,564,748 Massey Energy 16,174 442,359 Murphy Oil 30,822 1,527,230 Nabors Industries 46,537 a 819,982 National Oilwell Varco 67,706 2,239,037 Noble Energy 28,010 1,689,843 Occidental Petroleum 130,470 10,065,760 Peabody Energy 43,204 1,690,573 Pioneer Natural Resources 18,585 1,104,878 Range Resources 25,810 1,036,272 Rowan 18,864 a,b 413,876 Schlumberger 192,246 10,638,894 Smith International 39,682 1,494,027 Southwestern Energy 55,717 a 2,152,905 Spectra Energy 104,391 2,095,127 Sunoco 19,451 676,311 Tesoro 22,938 b 267,686 Valero Energy 90,790 1,632,404 Williams 93,799 1,714,646 Financial15.8% Aflac 75,707 3,230,418 Allstate 86,811 2,494,080 American Express 192,869 7,656,899 American International Group 22,415 a,b 771,973 Ameriprise Financial 41,149 1,486,713 AON 42,913 1,592,931 Apartment Investment & Management, Cl. A 18,540 b,c 359,120 Assurant 18,077 627,272 AvalonBay Communities 13,234 c 1,235,659 Bank of America 1,610,540 23,143,460 Bank of New York Mellon 193,519 4,777,984 BB & T 110,263 b 2,901,020 Berkshire Hathaway, Cl. B 265,642 a 21,169,011 Boston Properties 22,772 b,c 1,624,554 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Capital One Financial 72,378 2,916,833 CB Richard Ellis Group, Cl. A 42,332 a 576,139 Charles Schwab 153,022 2,169,852 Chubb 52,896 2,645,329 Cincinnati Financial 27,031 b 699,292 Citigroup 3,620,605 a 13,613,475 CME Group 10,574 2,977,110 Comerica 27,839 1,025,310 Discover Financial Services 87,493 1,223,152 E*TRADE Financial 30,686 a 362,709 Equity Residential 45,020 c 1,874,633 Federated Investors, Cl. B 14,605 b 302,470 Fifth Third Bancorp 130,523 1,604,128 First Horizon National 37,877 a 433,692 Franklin Resources 24,239 2,089,159 Genworth Financial, Cl. A 77,555 a 1,013,644 Goldman Sachs Group 82,871 10,878,476 Hartford Financial Services Group 70,920 1,569,460 HCP 44,954 c 1,449,766 Health Care REIT 19,458 c 819,571 Host Hotels & Resorts 101,463 b,c 1,367,721 Hudson City Bancorp 75,845 928,343 Huntington Bancshares 113,626 629,488 IntercontinentalExchange 11,783 a 1,331,832 Invesco 74,087 1,246,884 Janus Capital Group 26,180 232,478 JPMorgan Chase & Co. 637,852 23,351,762 KeyCorp 141,195 1,085,790 Kimco Realty 60,741 b,c 816,359 Legg Mason 26,005 728,920 Leucadia National 29,273 a 571,116 Lincoln National 49,049 1,191,400 Loews 57,101 1,902,034 M & T Bank 12,780 b 1,085,661 Marsh & McLennan 85,206 1,921,395 Marshall & Ilsley 83,121 596,809 12 Common Stocks (continued) Shares Value ($) Financial (continued) MetLife 131,611 4,969,631 Moodys 31,609 b 629,651 Morgan Stanley 224,238 5,204,564 Nasdaq OMX Group 22,470 a 399,517 Northern Trust 39,043 1,823,308 NYSE Euronext 41,887 1,157,338 Peoples United Financial 57,625 777,938 Plum Creek Timber 26,992 b,c 932,034 PNC Financial Services Group 84,336 4,764,984 Principal Financial Group 51,815 1,214,544 Progressive 109,725 2,054,052 ProLogis 69,447 b,c 703,498 Prudential Financial 74,998 4,024,393 Public Storage 21,816 c 1,917,845 Regions Financial 181,521 b 1,194,408 Simon Property Group 46,883 c 3,785,802 SLM 77,741 a 807,729 State Street 80,114 2,709,455 SunTrust Banks 80,293 1,870,827 T. Rowe Price Group 41,360 1,835,970 Torchmark 13,212 654,126 Travelers 79,819 3,931,086 U.S. Bancorp 307,399 6,870,368 Unum Group 53,365 1,158,021 Ventas 25,205 b,c 1,183,375 Vornado Realty Trust 25,289 b,c 1,844,833 Wells Fargo & Co. 836,889 21,424,358 XL Capital, Cl. A 51,198 819,680 Zions Bancorporation 24,698 532,736 Health Care11.8% Abbott Laboratories 248,633 11,631,052 Aetna 68,447 1,805,632 Allergan 49,784 2,900,416 AmerisourceBergen 46,415 1,473,676 Amgen 154,233 a 8,112,656 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) Baxter International 96,936 3,939,479 Becton Dickinson & Co. 38,153 2,579,906 Biogen Idec 43,491 a 2,063,648 Boston Scientific 243,909 a 1,414,672 Bristol-Myers Squibb 275,473 6,870,297 C.R. Bard 15,754 1,221,408 Cardinal Health 58,031 1,950,422 CareFusion 28,529 a 647,608 Celgene 74,313 a 3,776,587 Cephalon 12,278 a,b 696,776 Cerner 10,909 a 827,884 CIGNA 43,920 1,364,155 Coventry Health Care 24,672 a 436,201 DaVita 16,460 a 1,027,762 Dentsply International 24,767 740,781 Eli Lilly & Co. 162,512 5,444,152 Express Scripts 89,092 a 4,189,106 Forest Laboratories 48,666 a 1,334,908 Genzyme 42,690 a 2,167,371 Gilead Sciences 143,195 a 4,908,725 Hospira 26,505 a 1,522,712 Humana 27,330 a 1,248,161 Intuitive Surgical 6,137 a 1,936,960 Johnson & Johnson 443,323 26,182,656 King Pharmaceuticals 41,024 a 311,372 Laboratory Corp. of America Holdings 17,132 a 1,290,896 Life Technologies 28,621 a 1,352,342 McKesson 43,029 2,889,828 Medco Health Solutions 73,530 a 4,050,032 Medtronic 177,950 6,454,246 Merck & Co. 499,860 17,480,104 Millipore 9,143 a 975,101 Mylan 50,732 a,b 864,473 Patterson 15,196 b 433,542 PerkinElmer 20,025 413,917 Pfizer 1,297,213 18,498,257 14 Common Stocks (continued) Shares Value ($) Health Care (continued) Quest Diagnostics 24,184 1,203,638 St. Jude Medical 52,348 a 1,889,239 Stryker 45,985 2,302,009 Tenet Healthcare 68,851 a 298,813 Thermo Fisher Scientific 66,066 a 3,240,537 UnitedHealth Group 183,004 5,197,314 Varian Medical Systems 19,951 a 1,043,038 Waters 15,361 a 993,857 Watson Pharmaceuticals 17,396 a 705,756 WellPoint 68,839 a 3,368,292 Zimmer Holdings 32,719 a 1,768,462 Industrial10.1% 3M 114,447 9,040,169 Avery Dennison 17,631 566,484 Boeing 121,322 7,612,955 C.H. Robinson Worldwide 27,203 1,514,119 Caterpillar 100,092 b 6,012,526 Cintas 22,082 b 529,306 CSX 63,468 3,149,917 Cummins 32,570 2,121,284 Danaher 83,645 3,104,902 Deere & Co. 68,469 3,812,354 Dover 29,979 1,252,822 Dun & Bradstreet 8,393 563,338 Eaton 26,720 1,748,557 Emerson Electric 120,895 5,281,903 Equifax 21,482 602,785 Expeditors International of Washington 34,176 1,179,414 Fastenal 21,505 b 1,079,336 FedEx 50,605 3,547,917 First Solar 7,866 a,b 895,387 Flowserve 8,985 761,928 Fluor 28,814 1,224,595 General Dynamics 62,402 3,654,261 General Electric 1,716,129 24,746,580 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) Goodrich 19,946 1,321,422 Honeywell International 122,884 4,796,163 Illinois Tool Works 62,317 2,572,446 Iron Mountain 30,044 b 674,788 ITT 29,396 1,320,468 Jacobs Engineering Group 20,356 a,b 741,773 L-3 Communications Holdings 18,712 1,325,558 Lockheed Martin 50,707 3,777,671 Masco 60,039 646,020 Norfolk Southern 59,478 3,155,308 Northrop Grumman 48,731 2,652,916 Paccar 58,750 2,342,363 Pall 18,843 647,634 Parker Hannifin 25,879 1,435,249 Pitney Bowes 34,684 b 761,661 Precision Castparts 22,667 2,332,888 Quanta Services 32,346 a 667,945 R.R. Donnelley & Sons 32,878 538,213 Raytheon 61,675 2,984,453 Republic Services 51,985 1,545,514 Robert Half International 24,363 b 573,749 Rockwell Automation 22,821 1,120,283 Rockwell Collins 25,419 1,350,511 Roper Industries 14,622 818,247 Ryder System 9,405 b 378,363 Snap-On 9,529 389,831 Southwest Airlines 122,198 1,357,620 Stericycle 13,565 a 889,593 Textron 40,988 b 695,566 Union Pacific 81,094 5,636,844 United Parcel Service, Cl. B 159,622 9,080,896 United Technologies 150,769 9,786,416 W.W. Grainger 10,059 b 1,000,368 Waste Management 77,996 b 2,440,495 16 Common Stocks (continued) Shares Value ($) Information Technology18.2% Adobe Systems 84,994 a 2,246,391 Advanced Micro Devices 92,924 a 680,204 Agilent Technologies 55,513 a 1,578,235 Akamai Technologies 28,089 a,b 1,139,571 Altera 47,258 1,172,471 Amphenol, Cl. A 27,568 1,082,871 Analog Devices 46,926 1,307,358 Apple 146,221 a 36,778,968 Applied Materials 215,864 2,594,685 Autodesk 37,387 a 910,747 Automatic Data Processing 81,303 3,273,259 BMC Software 29,643 a 1,026,537 Broadcom, Cl. A 69,769 2,300,284 CA 63,834 1,174,546 Cisco Systems 919,952 a 19,604,177 Citrix Systems 29,440 a 1,243,251 Cognizant Technology Solutions, Cl. A 47,382 a 2,371,943 Computer Sciences 24,517 1,109,394 Compuware 37,362 a 298,149 Corning 251,866 4,067,636 Dell 278,924 a 3,363,823 eBay 181,873 a 3,566,530 Electronic Arts 52,986 a 762,998 EMC 327,597 a 5,995,025 Fidelity National Information Services 51,393 1,378,360 Fiserv 24,892 a 1,136,569 FLIR Systems 22,833 a 664,212 Google, Cl. A 38,900 a 17,308,555 Harris 21,031 875,941 Hewlett-Packard 375,575 16,254,886 Intel 893,802 17,384,449 International Business Machines 206,356 25,480,839 Intuit 51,049 a 1,774,974 Jabil Circuit 30,470 405,251 JDS Uniphase 35,527 a 349,586 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Juniper Networks 84,779 a 1,934,657 KLA-Tencor 27,444 765,139 Lexmark International, Cl. A 13,245 a 437,482 Linear Technology 36,911 b 1,026,495 LSI 107,091 a 492,619 MasterCard, Cl. A 15,313 b 3,055,403 McAfee 25,434 a 781,332 MEMC Electronic Materials 37,700 a,b 372,476 Microchip Technology 29,553 b 819,800 Micron Technology 136,741 a,b 1,160,931 Microsoft 1,226,425 28,220,039 Molex 21,605 b 394,075 Monster Worldwide 20,652 a,b 240,596 Motorola 371,533 a 2,422,395 National Semiconductor 37,318 b 502,300 NetApp 54,321 a 2,026,717 Novell 57,516 a 326,691 Novellus Systems 16,607 a 421,154 NVIDIA 88,174 a 900,257 Oracle 628,552 13,488,726 Paychex 51,847 b 1,346,467 QLogic 18,661 a 310,146 QUALCOMM 264,037 8,670,975 Red Hat 30,235 a 875,001 SAIC 46,607 a 780,201 Salesforce.com 18,058 a 1,549,738 SanDisk 37,465 a 1,576,153 Symantec 131,835 a 1,829,870 Tellabs 66,466 424,718 Teradata 27,589 a 840,913 Teradyne 28,000 a,b 273,000 Texas Instruments 196,711 4,579,432 Total System Services 32,971 448,406 VeriSign 29,612 a 786,199 Visa, Cl. A 72,366 b 5,119,895 18 Common Stocks (continued) Shares Value ($) Information Technology (continued) Western Digital 36,234 a 1,092,817 Western Union 108,259 1,614,142 Xerox 219,989 1,768,712 Xilinx 44,579 1,126,066 Yahoo! 189,531 a 2,621,214 Materials3.3% Air Products & Chemicals 33,979 2,202,179 Airgas 13,640 848,408 AK Steel Holding 18,817 224,299 Alcoa 158,408 1,593,584 Allegheny Technologies 15,807 b 698,511 Ball 15,094 797,416 Bemis 16,393 442,611 CF Industries Holdings 11,125 705,881 Cliffs Natural Resources 21,495 1,013,704 Dow Chemical 183,780 4,359,262 E.I. du Pont de Nemours & Co. 145,261 5,024,578 Eastman Chemical 11,621 620,097 Ecolab 37,561 1,686,865 FMC 11,598 666,073 Freeport-McMoRan Copper & Gold 75,448 4,461,240 International Flavors & Fragrances 13,097 555,575 International Paper 69,653 1,576,247 MeadWestvaco 28,440 631,368 Monsanto 87,621 4,049,843 Newmont Mining 79,372 4,900,427 Nucor 50,907 1,948,720 Owens-Illinois 27,834 a 736,209 Pactiv 21,812 a 607,464 PPG Industries 27,305 1,649,495 Praxair 49,725 3,778,603 Sealed Air 26,315 518,932 Sherwin-Williams 15,382 1,064,281 Sigma-Aldrich 19,608 977,067 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Materials (continued) Titanium Metals 14,222 a,b 250,165 United States Steel 23,728 b 914,714 Vulcan Materials 20,199 885,322 Weyerhaeuser 34,019 1,197,469 Telecommunication Services2.9% American Tower, Cl. A 63,742 a 2,836,519 AT & T 948,603 22,946,707 CenturyTel 47,972 1,597,947 Frontier Communications 52,845 b 375,728 Metropcs Communications 42,219 a 345,774 Qwest Communications International 238,993 1,254,713 Sprint Nextel 474,277 a 2,010,934 Verizon Communications 454,697 12,740,610 Windstream 73,113 772,073 Utilities3.6% AES 107,677 a 994,935 Allegheny Energy 28,148 582,101 Ameren 37,765 897,674 American Electric Power 76,799 2,480,608 CenterPoint Energy 65,333 859,782 CMS Energy 37,494 549,287 Consolidated Edison 45,485 b 1,960,403 Constellation Energy Group 32,326 1,042,513 Dominion Resources 96,388 3,734,071 DTE Energy 27,141 1,237,901 Duke Energy 209,888 3,358,208 Edison International 52,634 1,669,550 Entergy 30,424 2,178,967 EQT 21,711 784,636 Exelon 105,985 4,024,250 FirstEnergy 49,307 1,737,086 20 Common Stocks (continued) Shares Value ($) Utilities (continued) Integrys Energy 12,748 b 557,598 NextEra Energy 66,639 3,249,318 Nicor 7,502 b 303,831 NiSource 45,739 663,215 Northeast Utilities 28,774 733,162 NRG Energy 41,208 a 874,022 ONEOK 16,754 b 724,610 Pepco Holdings 35,891 b 562,771 PG & E 59,967 2,464,644 Pinnacle West Capital 16,734 608,448 PPL 71,936 1,794,803 Progress Energy 44,941 1,762,586 Public Service Enterprise Group 81,887 2,565,520 Questar 28,856 1,312,659 SCANA 17,608 629,662 Sempra Energy 39,637 1,854,615 Southern 132,056 4,394,824 TECO Energy 35,438 b 534,051 Wisconsin Energy 19,515 990,191 Xcel Energy 74,121 1,527,634 Total Common Stocks (cost $1,295,312,339) Principal Short-Term Investments.3% Amount ($) Value ($) U.S. Treasury Bills; 0.11%, 9/9/10 (cost $4,079,127) 4,080,000 d Other Investment2.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $38,107,000) 38,107,000 e The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned3.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $48,105,243) 48,105,243 e Total Investments (cost $1,385,603,709) 103.0% Liabilities, Less Cash and Receivables (3.0%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan.At June 30, 2010, the total market value of the funds securities on loan is $57,064,164 and the total market value of the collateral held by the fund is $59,057,983, consisting of cash collateral of $48,105,243 and U.S. Government and Agency securities valued at $10,952,740. c Investment in real estate investment trust. d Held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 18.2 Short-Term/ Financial 15.8 Money Market Investments 5.9 Health Care 11.8 Utilities 3.6 Consumer Staples 11.2 Materials 3.3 Energy 10.4 Telecommunication Services 2.9 Industrial 10.1 Consumer Discretionary 9.8  Based on net assets. See notes to financial statements. 22 STATEMENT OF FINANCIAL FUTURES June 30, 2010 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 6/30/2010 ($) Financial Futures Long Standard & Poors 500 E-Mini 869 44,605,770 September 2010 See notes to financial statements. The Fund 23 STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $57,064,164)Note 1(b): Unaffiliated issuers 1,299,391,466 1,502,279,346 Affiliated issuers 86,212,243 86,212,243 Cash 709,340 Dividends and interest receivable 2,095,952 Receivable for shares of Common Stock subscribed 1,361,108 Prepaid expenses 122,024 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 365,491 Liability for securities on loanNote 1(b) 48,105,243 Payable for shares of Common Stock redeemed 1,224,875 Payable for futures variation marginNote 4 378,015 Accrued expenses 439,988 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,427,416,949 Accumulated undistributed investment incomenet 1,887,242 Accumulated net realized gain (loss) on investments (87,444,175) Accumulated net unrealized appreciation (depreciation) on investments [including ($2,481,495) net unrealized (depreciation) on financial futures] 200,406,385 Net Assets ($) Net Asset Value Per Share Investor Shares Service Shares Net Assets ($) 1,406,050,556 136,215,845 Shares Outstanding 57,780,694 5,591,651 Net Asset Value Per Share ($) See notes to financial statements. 24 STATEMENT OF OPERATIONS Six Months Ended June 30, 2010 (Unaudited) Investment Income ($): Income: Dividends: Unaffiliated issuers 16,687,168 Affiliated issuers 17,053 Income from securities lendingNote 1(b) 58,043 Interest 1,216 Total Income Expenses: Management feeNote 3(a) 2,101,966 Distribution feesNote 3(b) 185,900 Prospectus and shareholders reports 65,410 Directors fees and expensesNote 3(d) 56,872 Professional fees 50,820 Loan commitment feesNote 2 17,044 Shareholder servicing costsNote 3(c) 13,120 Miscellaneous 39,914 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (6) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 37,493,833 Net realized gain (loss) on financial futures (2,134,104) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments (156,892,583) Net unrealized appreciation (depreciation) on financial futures (2,865,005) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Fund 25 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 Operations ($): Investment incomenet 14,232,440 32,814,556 Net realized gain (loss) on investments 35,359,729 (55,617,670) Net unrealized appreciation (depreciation) on investments (159,757,588) 399,040,477 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (12,714,118) (30,008,007) Service Shares (1,032,944) (2,375,590) Net realized gain on investments: Initial Shares  (92,433,669) Service Shares  (7,906,453) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Initial Shares 51,409,685 132,384,345 Service Shares 9,820,242 21,476,551 Dividends reinvested: Initial Shares 12,714,118 122,441,676 Service Shares 1,032,944 10,282,043 Cost of shares redeemed: Initial Shares (138,153,255) (348,981,727) Service Shares (14,178,942) (26,540,375) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,743,534,090 1,588,957,933 End of Period Undistributed investment incomenet 1,887,242 1,401,864 26 Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 Capital Share Transactions: Initial Shares Shares sold 1,925,200 5,875,831 Shares issued for dividends reinvested 491,376 6,254,414 Shares redeemed (5,190,831) (15,302,410) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 372,800 944,637 Shares issued for dividends reinvested 39,899 525,623 Shares redeemed (530,599) (1,178,729) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The funds total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2010 Year Ended December 31, Initial Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 26.31 22.98 37.40 36.15 31.82 30.89 Investment Operations: Investment incomenet a .22 .48 .64 .64 .56 .49 Net realized and unrealized gain (loss) on investments (1.98) 4.85 (14.40) 1.26 4.33 .94 Total from Investment Operations (1.76) 5.33 (13.76) 1.90 4.89 1.43 Distributions: Dividends from investment incomenet (.22) (.48) (.66) (.65) (.56) (.50) Dividends from net realized gain on investments  (1.52)    (.00) b Total Distributions (.22) (2.00) (.66) (.65) (.56) (.50) Net asset value, end of period 24.33 26.31 22.98 37.40 36.15 31.82 Total Return (%) (6.74) c 26.33 (37.14) 5.26 15.50 4.69 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .27 d .29 .28 .27 .27 .27 Ratio of net expenses to average net assets .27 d,e .29 e .28 e .27 .27 .27 Ratio of net investment income to average net assets 1.68 d 2.12 2.04 1.70 1.67 1.60 Portfolio Turnover Rate 2.30 c 5.42 4.69 4.54 4.91 6.09 Net Assets, end of period ($ x 1,000) 1,406,051 1,593,165 1,464,344 2,702,209 3,594,085 3,616,211 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 28 Six Months Ended June 30, 2010 Year Ended December 31, Service Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 26.34 23.00 37.41 36.16 31.82 30.90 Investment Operations: Investment incomenet a .19 .43 .57 .55 .47 .42 Net realized and unrealized gain (loss) on investments (1.99) 4.85 (14.42) 1.26 4.35 .93 Total from Investment Operations (1.80) 5.28 (13.85) 1.81 4.82 1.35 Distributions: Dividends from investment incomenet (.18) (.42) (.56) (.56) (.48) (.43) Dividends from net realized gain on investments  (1.52)    (.00) b Total Distributions (.18) (1.94) (.56) (.56) (.48) (.43) Net asset value, end of period 24.36 26.34 23.00 37.41 36.16 31.82 Total Return (%) (6.86) c 26.05 (37.32) 4.99 15.21 4.43 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .52 d .54 .53 .52 .52 .52 Ratio of net expenses to average net assets .52 d,e .54 e .53 e .52 .52 .52 Ratio of net investment income to average net assets 1.43 d 1.86 1.72 1.45 1.43 1.35 Portfolio Turnover Rate 2.30 c 5.42 4.69 4.54 4.91 6.09 Net Assets, end of period ($ x 1,000) 136,216 150,369 124,614 532,711 590,965 530,037 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Stock Index Fund, Inc. (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company, that is intended to be a funding vehicle for variable annuity contracts and variable life insurance policies to be offered by the separate accounts of life insurance companies.The funds investment objective is to match the total return of the Standard and Poors 500 Composite Stock Price Index. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Mellon Capital Management Corporation (Mellon Capital), an indirect wholly-owned subsidiary of BNY Mellon, serves as the funds index manager. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares, which are sold without a sales charge.The fund is authorized to issue 400 million shares of $.001 par value Common Stock in each of the following classes of shares: Initial shares (250 million shares authorized) and Service shares (150 million shares authorized). Initial shares are subject to a shareholder services fee and Service shares are subject to a distribution fee. Each class of shares has identical rights and privileges, except with respect to the distribution plan, shareholder services plan, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S.generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authori- 30 tative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 32 The following is a summary of the inputs used as of June 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  1,498,200,497   Mutual Funds 86,212,243   U.S. Treasury  4,078,849  Liabilities ($) Other Financial Instruments: Futures  (2,481,495)    See Statement of Investments for industry classification.  Amount shown represents unrealized (depreciation) at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2010, The Bank of New York Mellon earned $24,876 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. 34 The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2010 were as follows: Affiliated Investment Value Value Net Company 12/31/2009 ($) Purchases ($) Sales ($) 6/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 17,841,000 143,018,000 122,752,000 38,107,000 2.5 Dreyfus Institutional Cash Advantage Plus Fund 79,953,205 315,016,933 346,864,895 48,105,243 3.1 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid on a quarterly basis. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of and during the period ended June 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $59,777,879 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2009. If not applied, the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2009 was as follows: ordinary income $32,387,398 and long-term capital gains $100,336,321.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ending June 30, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee, Index Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .245% of the value of the 36 funds average daily net assets and is payable monthly. Dreyfus has agreed to pay Mellon Capital a monthly index-management fee at the annual rate of .07% of the value of the funds average daily net assets. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares average daily net assets.The Distributor may make payments to Participating Insurance Companies and brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2010, Service shares were charged $185,900 pursuant to the Plan. (c) Under the Shareholder Services Plan, Initial shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of the Initial shares average daily net assets for certain allocated expenses with respect to servicing and/or maintaining Initial shares shareholder accounts. During the period ended June 30, 2010, Initial shares were charged $8,562 pursuant to the Shareholders Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2010, the fund was charged $566 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2010, the fund was charged $88 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $6. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Dreyfus has agreed to bear the cost of custody fees. During the period ended June 30, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $329,484, Rule 12b-1 distribution plan fees $29,494, shareholder services plan fees $2,000, chief compliance officer fees $4,113 and transfer agency per account fees $400. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended June 30, 2010, amounted to $38,551,963 and $140,550,503, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. 38 Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Contracts open at June 30, 2010 are set forth in the Statement of Financial Futures. At June 30, 2010, accumulated net unrealized appreciation on investments was $202,887,880, consisting of $468,958,790 gross unrealized appreciation and $266,070,910 gross unrealized depreciation. At June 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 39 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Directors held on March 2, 2010, the Board unanimously approved the continuation of the funds Management Agreement with Dreyfus for a one-year term ending March 30, 2011. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Management Agreement, the Board considered all factors that they believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure.The Board also considered Dreyfus brokerage policies and practices, the standards applied in seeking best execution and Dreyfus policies and practices regarding soft dollars. 40 Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of S&P 500 Index Funds underlying variable annuity products (the Performance Group) and to a larger universe of funds consisting of all S&P 500 Index Funds underlying variable annuity products (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe (discussed below).The Board members discussed the results of the comparisons and noted the funds average annual total return ranked in the first quartile of the Performance Group for the one-year period and in the second quartile of the Performance Group for the two-, three-, four-, five- and ten-year periods ended December 31, 2009.The funds average total return ranked in the first quartile of the Performance Universe for the one-, two-, three-, four- and five-year periods and in the second quartile of the Performance Universe for the ten-year period ended December 31, 2009. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The funds contractual management fee was lower than the Expense Group median and the funds actual management fee was slightly lower than the Expense Group and Expense Universe medians. The funds total expense ratio was slightly higher than the Expense Group median, but lower than the Expense Universe median. The Fund 41 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds and/or separate accounts managed by Dreyfus with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus perspective, as applicable, in providing services to the Similar Accounts as compared to the fund. Dreyfus representatives also reviewed the costs associated with distribution through intermediaries. The Board analyzed differences in fees paid to Dreyfus and discussed the relationship of the advisory fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fees.The Board acknowledged that differences in fees paid by the Similar Accounts seemed to be consistent with the services provided. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors.The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether 42 the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the funds relative performance. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the funds Management Agreement was in the best interests of the fund and its shareholders. The Fund 43 NOTES Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. 3 Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Index Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 12, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 12, 2010 By: /s/ James Windels James Windels, Treasurer Date: August 12, 2010 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
